Citation Nr: 9932074	
Decision Date: 11/12/99    Archive Date: 11/19/99

DOCKET NO.  98-20 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a left foot disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Schlosser, Associate Counsel

INTRODUCTION

The veteran had active military service from July 1968 to 
July 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision in which 
the RO denied service connection for a left foot disorder.  
The veteran appealed and appeared before the undersigned 
member of the Board for a hearing at the RO in June 1999.


REMAND

In this case, the veteran contends that he sustained a 
fracture of his left foot in service at Fort Lee, Virginia in 
1969.  He reported that he wore a cast on his left lower 
extremity for several months and was treated for follow-up of 
his injury while serving in Germany.  The veteran maintains 
that all of his service medical records have not been 
obtained or associated with the claims folder.

The available service medical records reflect that the 
veteran was treated in service in September 1968 for 
complaints of a painful left foot beneath the second and 
third metatarsal head areas and posterior aspect of the left 
foot.  On examination, there was tenderness to palpation of 
the second and third metatarsal head areas.  An x-ray of the 
left foot was negative.  The veteran gave a history of long 
runs.  He was prescribed tendon pads to use in his boots and 
placed on light duty for five days with no running, no 
jumping and no prolonged standing.  The veteran was also 
prescribed pain medication and advised to return to the 
clinic as needed for pain.  A consultation sheet dated in 
February 1969 from the orthopedic clinic noted that the 
veteran was en route to Germany.  He was seen for cast 
removal.  Recorded clinical data indicates that a cast had 
been applied at Fort Lee, but there are no available records 
as to the nature of the veteran's injury.  The veteran was 
seen again on March 4, 1969, for cast removal.  Separation 
examination in June 1971 noted "foot trouble--ankles--no 
complications," with no additional diagnosis or explanation.

Post-service treatment records are negative for any treatment 
involving the left foot until March 1998, at which time the 
veteran was seen in the podiatry clinic of the VA Medical 
Center (VAMC) in Beckley, West Virginia for toenail problems.  
At that time, the veteran reported a history of injury to the 
left fifth metatarsal in 1969.  In May 1998, the veteran 
complained of left foot pain.  An x-ray of the left foot 
revealed an old fracture of the cuboid bone.  In July 1998, 
the veteran complained again of pain at the base of the left 
fifth metatarsal.

At the June 1999 Board hearing at the RO, the veteran 
testified that a private physician who had treated him at the 
Beckley, West Virginia VAMC had indicated that the veteran 
had an old injury to his foot.  The physician reportedly 
indicated that he did not know how the veteran had gone so 
long with such a foot condition.  However, no such medical 
opinion has been associated with the claims folder.  The 
veteran indicated that he is seen by this physician at the 
VAMC every 90 days, most recently two to three months prior 
to the hearing.  Those treatment records are not in the 
claims folder.

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that, if there is something in the 
record to suggest that evidence exists which could make the 
veteran's claim well grounded, VA has the duty to inform the 
veteran of the importance of submitting such evidence.  
Robinette v. Brown, 8 Vet.App. 69 (1995).  The repeated 
references, as noted above, to etiological opinion, and the 
reasonable inferences that might be drawn from such opinion, 
raises this duty.

In light of the above, the Board finds that further action at 
the RO is required.  On remand, the RO should obtain any VA 
records.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Also, 
instruction as required by Robinette should be given.  In 
addition, the Board notes that, when he appeared for the June 
1999 hearing, the veteran submitted a lay statement and a 
copy of a photograph which had not previously been considered 
by the RO.  Both of these documents are pertinent to the 
issue on appeal.  The veteran did not sign a waiver of RO 
review; instead, he indicated in his hearing testimony that 
he wanted the RO to consider this evidence prior to the Board 
issuing a decision in this case.  The case is consequently 
REMANDED to the RO for the following actions:

1.  The RO should contact the veteran and 
ask him whether he has received any VA 
treatment for his left foot disability 
since May 1998, the date of the most 
recent VA treatment records in the claims 
folder.  Based on his response, the RO 
should obtain copies of all VA medical 
records pertaining to treatment of the 
left foot, to include VA outpatient 
treatment records referred to by the 
veteran in his June 1999 hearing 
testimony.  All records obtained should 
be associated with the claims folder.

2.  The veteran should be given the 
opportunity to submit evidence of a 
relationship between any current 
disability and in-service injury, such as 
the medical nexus evidence described by 
him in his testimony at the June 1999 
hearing.

3.  Thereafter, the RO should re-
adjudicate the issue on appeal and 
include consideration of the evidence 
submitted by the veteran at his June 1999 
hearing.  If the RO determines that the 
claim is well grounded, further 
evidentiary development to fulfill the 
duty to assist should be undertaken as 
deemed necessary.  If the benefit sought 
by the veteran remains denied, he and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC).

The veteran and his representative should be given an 
opportunity to respond to the SSOC.  Thereafter, the claims 
file should be returned to this Board for further appellate 
review.  No action is required of the veteran until he 
receives further notice, but he has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for further development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


